                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-01555-CMA-KMT

CARLOS BRITO,

       Plaintiff,

v.

EL ZARCO, LLC,
PHO 50, LTD, and
CUAUTLA, INC.,

       Defendants.


 ORDER VACATING DEFAULT JUDGMENT AGAINST DEFENDANTS EL ZARCO,
                        LLC AND CUAUTLA, INC.
______________________________________________________________________


       On October 2, 2018, Defendants El Zarco, LLC (“Defendant El Zarco”) and

Cuautla, Inc. (“Defendant Cuaulta”) filed an unopposed Motion to Vacate the Clerk’s

Entry of Default. (Doc. # 33.) They explain that they did not file a written response

within the deadline “due to miscommunication with their insurance carrier.” (Id. at 1.)

They represent that Plaintiff’s counsel does not oppose vacating the Clerk’s Entry of

Default (Doc. # 10). (Doc. # 33 at 1.)

       Also on October 2, 2018, just after Defendants El Zarco and Cuaulta filed their

Motion to Vacate, this Court issued its Order Entering Default Judgment Against (Doc.

# 35) and entered a final judgment in favor of Plaintiff Carlos Brito and against

Defendants El Zarco and Cuaulta (Doc. # 36.)
       Pursuant to Federal Rule of Civil Procedure 60(b)(1), the Court grants

Defendants El Zarco and Cuautla relief from the final default judgment it entered against

them. See Fed. R. Civ. P. 55(c) (“The Court . . . may set aside a final default judgment

under Rule 60(b).”) The Court mistakenly entered its Order Entering Default Judgment

moments after Defendants El Zarco and Cuautla filed their unopposed Motion to Vacate

the Clerk’s Entry of Default.

       For these reasons, the Court ORDERS:

   1. The Court’s October 2, 2018 Order Entering Default Judgment Against

       Defendants El Zarco and Cuaulta (Doc. # 35) and its entry of final judgment

       against them (Doc. # 36) are VACATED;

   2. Defendants El Zarco and Cuaulta’s Motion to Vacate the Clerk’s Entry of Default

       (Doc. # 33) is GRANTED;

   3. The Clerk’s Entry of Default as to Defendants El Zarco and Cuaulta (Doc. # 10) is

       VACATED; and

   4. Plaintiff’s Motion for Default Judgment against Defendant El Zarco and Cuaulta

       (Doc. # 15) is DENIED AS MOOT.




       DATED: October 9, 2018
                                                BY THE COURT:



                                                _______________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge


                                            2
